Citation Nr: 1128280	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for meningitis.

2.  Entitlement to service connection for tremors.

3.  Entitlement to service connection for depression/nervousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2006.  A statement of the case was issued in January 2008, and a substantive appeal was received in February 2008.

The Board notes that the Veteran's notice of disagreement explicitly limited his appeal to the issues addressed in this Board decision, as listed above.

The claims on appeal all arise from the Veteran's contention that he had meningitis during his military service which resulted in various manifestations of chronic disability persisting to this day.  It is not clear in some of the Veteran's statements whether he contends that he currently suffers from some chronic form of meningitis, or merely claims entitlement to service connection for residuals of past meningitis.  In any event, however, the RO's interpretation of the Veteran's statements resulted in adjudication of the specific issue of "service connection for meningitis" in the January 2006 rating decision.  The Veteran's September 2006 notice of disagreement expressly and specifically appealed the issue of entitlement to service connection for meningitis, in addition to the related issues of entitlement to service connection for tremors and for depression/nervousness.  The issue of entitlement to service connection for meningitis has been perfected for appellate review and, thus, the Board proceeds to a full appellate review of that claim below.

The issues of entitlement to service connection for tremors and for depression/nervousness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Although the Veteran had an episode of meningitis during service, the Veteran does not currently have a diagnosis of a chronic meningitis pathology for purposes of service connection.


CONCLUSION OF LAW

A chronic meningitis pathology was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in July 2005.  Moreover, in this letter the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the January 2006 RO rating decision that is the subject of this appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claim by showing the nature and etiology of the claimed disability.  However, there has been no notice of the types of evidence necessary to establish a disability rating or an effective date for any rating that may be granted.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  The Board notes that this appeal concerns only a determination of whether service connection is warranted for the claimed disability and, in any event, the Board finds below that service connection is not warranted; no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, including in-service records and post-service VA reports, have been obtained.

The Veteran has been afforded a VA examination to evaluate the claimed disability addressed with a final decision in this appeal.  The pertinent March 2008 VA examination report is of record.  The Board notes that the March 2008 VA examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the single issue decided below (concluding that the Veteran's in-service meningitis resolved and is not a current diagnosis).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran is seeking service connection for meningitis.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The issue of entitlement to service connection for meningitis, as distinct for the issues of entitlement to service connection for symptoms claimed as residuals secondary to meningitis, turns upon the question of whether the Veteran is currently diagnosed with any chronic meningitis pathology; this is a separate question from that of whether any chronic residual disability resulted from a past history of meningitis.  The Board finds that the Veteran's in-service meningitis, as a primary pathology, resolved with treatment during service and the Veteran does not currently have a diagnosis of any chronic meningitis pathology.

The Board notes that the pertinent medical evidence does not indicate that there has been any diagnosis of any chronic meningitis pathology.  The only shown contemporaneous diagnosis of meningitis appears in the records of the Veteran's in-service hospitalization in April-May 1966.  The Veteran was hospitalized for 33 days for "Meningitis, organism unknown.  LD Yes.  Treated, cured."  The Board interprets this as showing treatment of meningitis over the course of a month-long hospitalization, after which the Veteran was determined to have been "cured."  The Veteran would continue with his service for another year-and-a-half prior to separation, and a September 1967 separation examination report shows the Veteran was found to be clinically normal in all pertinent respects with no suggestion of any active meningitis pathology.

The Veteran underwent a VA medical examination for the specific focused purpose of evaluating the Veteran's claimed meningitis in March 2008.  The March 2008 VA examination report specifically determined, based upon review of the claims-file and direct medical inspection and interview of the Veteran, that the Veteran's in-service meningitis was "resolved."

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.

The Board finds that the primary meningitis pathology was an acute issue during the Veteran's military service that resolved with medical treatment.  (The Board's finding in this regard addresses only the primary pathology of meningitis, and the Board does not at this time intimate any conclusion concerning whether any chronic residual disability may have resulted from the otherwise resolved meningitis pathology.)

The Board has reviewed the entirety of the evidence of record, including the third party lay statements and the other VA medical reports of record.  The Board finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

Based on a thorough review of the evidence, the Board finds that there is no evidence of a current meningitis diagnosis or primary meningitis pathology for which VA compensation may be awarded.  After thoroughly examining the Veteran and reviewing the claims file, the March 2008 VA examiner stated that the past history of meningitis was "resolved."  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Veteran has additionally claimed service connection for pathologies manifesting in tremors and depression/nervousness as secondary consequences of the past meningitis, but these are distinct issues addressed separately from this issue of entitlement to service connection specifically for meningitis as a primary pathology.

Further, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the instant case, the Veteran is not competent to diagnose a pathology such as meningitis.  Given the diagnostic studies that must be conducted, the Board finds that necessary medical experience is required to diagnose such a medical disability.  The medical evidence in this case indicates that (1) the Veteran had meningitis during service, (2) the in-service meningitis resolved during service, and (3) the Veteran does not currently have meningitis.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to report the symptoms he experiences.  Further, he is also competent to report a continuity of symptoms since service.  However, he is not competent to distinguish between an active meningitis pathology versus residual disability secondary to a past resolved meningitis pathology.  Consequently, absent evidence of current diagnosed meningitis, service connection must be denied for meningitis.  A preponderance of the evidence is against the Veteran's claim for meningitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for meningitis is not warranted.  To this extent, the appeal is denied.



REMAND

The Veteran claims entitlement to service connection for disabilities manifested by tremors and for depression/nervousness.  The Veteran has stated that he developed these symptoms following his in-service problems with meningitis and that they have become progressively worse since that time.  It is clearly documented in the Veteran's service treatment records that he was hospitalized for 33 days for meningitis during service.  The Board takes judicial notice of the fact that meningitis is the swelling of protective membranes covering the brain and spinal cord.  The Board considers the Veteran's substantial in-service hospitalization for meningitis as contemporaneous documentation establishing that the Veteran experienced a potentially pertinent in-service damage or injury involving his brain and spine.  The Veteran essentially claims that his in-service meningitis resulted in permanent disability manifesting in tremors and depression/nervousness.  The Board finds that the contention that such symptoms may be the result of documented in-service meningitis is reasonably plausible and raises important medical questions essential to this appellate review.  The Board finds that the Veteran is competent to report that he experiences the symptoms of tremors and depression/anxiety, and the Board notes that the March 2008 VA examination report indicates a diagnosis of "tremors" without explaining a pathological cause.

The Board finds that VA examinations with etiology opinions are necessary in this case to determine whether the Veteran currently suffers from any diagnosed disabilities manifesting in tremors and depression/anxiety that may be etiologically linked to the Veteran's military service, to specifically include the Veteran's in-service meningitis.

Indications already in the claims file suggest that the RO similarly determined that such VA examinations were warranted.  In addition to the March 2008 VA general medical examination, a C&P examination worksheet reflects that the RO requested an examination addressing "neurological disorders."  Furthermore, the March 2008 VA examination report twice contains the comment: "See General Medical exam for tremor documentation - Anxiety/nervousness evaluated by mental health."  The March 2008 VA examination report does not otherwise address the nature or etiology of the tremors specifically, nor does it otherwise address the claimed depression/nervousness symptoms at all.

The Board additionally notes that the Veteran's April 2008 written statement indicates that he was expecting to attend a pertinent VA neurology appointment the following month.  However, review of the VA medical record documentation of that May 2008 neurology consultation reveals that it was not an examination conducted in connection with the development of evidence for this appeal, and it does not address the etiological questions essential to this issue.

Without a competent medical opinion (or psychiatric opinion, as appropriate) specifically and clearly addressing the medical diagnostic causes and etiologies of the claimed tremor and depression/nervousness symptoms, the Board is unable to make an informed determination as to whether the Veteran suffers from chronic disabilities etiologically related to his in-service meningitis episode or otherwise related to his military service.  The suggestions of record that the RO at one point intended to obtain medical opinions addressing these issues, but ultimately did not obtain such medical opinions, further compels the Board to remand to complete the necessary development.

The Board also observes that this remand will provide an opportunity for the RO/AMC to provide the Veteran with up-to-date and complete VCAA notice, including notice complying with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to ensure that all notice required by the VCAA has been provided to the Veteran, including notice compliant with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any current disability manifesting in tremors.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail.  After reviewing the claims file and examining the Veteran, the examining medical doctor should offer a response to the following:

a)  The examiner should identify the diagnosis for each disability found to be manifesting in tremors in evaluating the Veteran.

b)  For each diagnosis identified in responding to the above, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability manifested during active service or is otherwise etiologically linked to the Veteran's active duty service.  In addressing these matters, the examiner is asked to specifically discuss all pertinent service treatment records (including the hospitalization report concerning his meningitis) and discuss his medical history following the meningitis hospitalization and following his service.

A detailed rationale should be provided for all opinions offered.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any current disability manifesting in psychiatric symptoms such as the claimed depression and nervousness.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail.  After reviewing the claims file and examining the Veteran, the examining doctor should offer a response to the following:

a)  The examiner should identify the diagnosis for each disability found to be manifesting in psychiatric symptoms such as the claimed depression and nervousness in evaluating the Veteran.

b)  For each diagnosis identified in responding to the above, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability manifested during active service or is otherwise etiologically linked to the Veteran's active duty service.  In addressing these matters, the examiner is asked to specifically discuss all pertinent service treatment records (including the indications of pre-service "nervous trouble" in the November 1965 pre-induction examination report, and the April-May 1966 hospitalization report concerning his meningitis) as well as his medical history following his meningitis hospitalization and following his military service.

A detailed rationale should be provided for all opinions offered.

4.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


